Citation Nr: 0916742	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1956 until April 
1966.  The Veteran died on November [redacted], 1998.  The appellant 
is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

In a statement from the appellant's representative, dated in 
July 2008, it is noted that the surviving spouse requests a 
videoconference hearing at the Cleveland RO before the Board.  
A review of the record does not show a hearing request prior 
to this date.  In a statement from the appellant, dated in 
January 2009, she requested an earlier hearing date regarding 
her appeal.  Thereafter, in a statement from the appellant, 
dated in March 2009, she noted that she was unaware at the 
time (presumably in January 2009) that she needed to state 
that she wanted to file a motion to advance on the docket 
(AOD) and had only requested an earlier hearing date.  The 
March 2009 statement did not indicate whether or not she 
still wished to have a Board videoconference hearing in light 
of her AOD motion being granted by the Board later in March 
2009.  In this regard, a memorandum from the appellant's 
representative, dated May 1, 2009, notes that as indicated in 
the January 2009 correspondence from the surviving spouse, 
and from a telephone conversation with her on May 1, 2009, 
she still wishes to appear personally before a member of the 
Board in Cleveland, Ohio via a videoconference hearing to 
offer her testimony in support of her pending appeal.  
Therefore, the Board finds that the appellant must be 
scheduled for a Board videoconference hearing at the RO 
before a Veterans Law Judge, prior to deciding this appeal.  
See 38 C.F.R. §§ 20.700, 20.704 (2008); see also 38 C.F.R.  
§ 20.904(a)(3) (2008) (noting that failure to afford the 
appellant a hearing would amount to a denial of due process).  

Additionally, during the pendency of this appeal, in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), the Court expanded the 
VCAA notice requirements for a Dependency and Indemnity 
Compensation (DIC) claim.  In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime. The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include:  (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Court found in Hupp that 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
While VA is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held in Hupp 
that the section 5103(a) notice letter should be "tailored" 
and must respond to the particulars of the application 
submitted.  The VCAA notice letter sent to the appellant in 
this case did not provide her with the above information.  
Hence, the Board finds that corrective notice should be sent 
to the appellant to so comply.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue of entitlement 
to service connection for the cause of 
the Veteran's death, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002); 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Hupp v. Nicholson, 
21 Vet. App. 342 (2007).

Specifically, the appellant should be 
informed of the conditions, if any, for 
which the Veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's claim for 
benefits.

The letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  If additional evidence is received, 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, issue a 
supplemental statement of the case and 
afford the appellant the appropriate 
opportunity to respond.

3.  Schedule the appellant for a 
videoconference hearing before a Veterans 
Law Judge of the Board at the local RO, 
unless otherwise notified by the 
appellant or her representative.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


